U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 February 14, 2008 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Attention: Dominic Minore, Esq. Re: Delaying Amendment for Professionally Managed Portfolios (the “Registrant”)Registration Statement on Form N-14 (the “Registration Statement”)(File No. 333-148952) Ladies and Gentlemen: Pursuant to Rule 473 under the Securities Act of 1933, as amended (the “Securities Act”), the Registrant is hereby filing a delaying amendment with respect its Registration Statement relating to the proposed reorganization of two Winslow Green Funds out of the Forum Funds Trust into two newly-organized Winslow Green Funds as series of the Registrant. The Registration Statement was filed with the Securities and Exchange Commission (the “Commission”) on January 30, 2008 pursuant to Rule488 under the Securities Act. The Registrant hereby amends the Registration Statement to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section8(a), may determine. Pursuant to the requirements of the Securities Act and Rule478 thereunder, this delaying amendment has been signed on behalf of the Registrant. If you have any questions or comments, please do not hesitate to contact the undersigned at 626-914-7363. PROFESSIONALLY MANAGED PORTFOLIOS Elaine E. Richards Secretary
